Citation Nr: 0704022	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent, prior to February 20, 2003, and a rating in excess 
of 20 percent thereafter, for service-connected cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1977 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In November 2001, the RO held 
that service connection was warranted for a cervical spine 
disability and assigned a 10 percent disability rating.  By 
means of an April 2004 rating decision, the RO increased the 
veteran's disability rating regarding her cervical spine to 
20 percent, effective February 20, 2003.



FINDINGS OF FACT

1.  Prior to February 20, 2003, the veteran's cervical spine 
disability is productive of no more than slight limitation of 
motion; forward flexion is not limited to 40 degrees or less; 
and the combined range of motion of the cervical spine is 240 
degrees.  There is no objective evidence of intervertebral 
disc syndrome, muscle spasm, guarding, or localized 
tenderness resulting in an abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

2.  As of February 20, 2003, the veteran's cervical spine 
disability is productive of no more than moderate limitation 
of motion.   Forward flexion, at its worst, has been limited 
to 30 degrees.  At its worst, the combined range of motion of 
the cervical spine was 200 degrees.  There is no objective 
evidence of intervertebral disc syndrome, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2003, the criteria for an initial 
disability rating in excess of 10 for the veteran's cervical 
spine disability have not been met.  38 U.S.C.A. §§ 155, 
5107(b) (West 2002); C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2002); C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2006).

2.  As of February 20, 2003, the criteria for a disability 
rating in excess of 20 for a cervical spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5293 (2002); C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2001, April 2003, December 2003, 
November 2005, and March 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2001, April 2003, December 2003, November 2005, and 
March 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2001, prior to the 
adjudication of the matter in November 2001.  Additionally, 
the record contains an August 2006 supplemental statement of 
the case following the November 2005 and March 2006 letters.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2003, December 2003, November 2005, and March 
2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
August 2001, February 2004, and August 2006.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's disability has been described for rating 
purposes by the RO as cervical spine degenerative disc 
disease with recurrent cervical strain.  The RO has assigned 
an initial disability rating of 10 percent and a rating of 20 
percent as of February 20, 2003.  There is no medical 
evidence of record that the veteran has been diagnosed or 
presented with complaints of intervertebral disc disease.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5290 provided for ratings 
based on limitation of motion of the cervical spine.  A 10 
percent rating was provided for slight limitation of motion 
of the cervical segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The veteran alleges entitlement to an initial disability 
rating in excess of 10 percent, prior to February 20, 2003, 
and a rating in excess of 20 percent thereafter, for her 
cervical spine disability.

The Board will initially address whether the veteran is 
entitled to a disability rating in excess of 10 percent, 
prior to February 20, 2003.  With respect to Diagnostic Code 
5290, the Board notes that to warrant a rating in excess of 
10 percent, , prior to February 20, 2003, the evidence must 
show that the veteran's disability is productive of moderate 
disability due to limitation of motion of the cervical spine.  
In that regard, the Board notes that upon VA examination in 
August 2002, flexion was to 45 degrees; extension was to 35 
degrees; right lateral bending was to 35 degrees; and left 
lateral bending was to 30 degrees.  Rotation was to 45 
degrees, bilaterally.  These findings clearly do not 
represent moderate limitation of motion, nor were they 
described by the examiner as such.  Thus, the Board finds 
that the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5290, as in effect prior to September 26, 
2003, have not been met.

Applying the facts in this case to the amended criteria set 
forth above, the Board also finds that the amended criteria 
for a rating in excess of 10 percent, prior to February 20, 
2003, for the veteran's service-connected cervical spine 
disability have not been met.  As set forth above, prior to 
February 20, 2003, range of motion testing demonstrated that 
the veteran's cervical spine symptomatology did not fall 
within the criteria for a rating in excess of 10 percent.  
Prior to February 20, 2003, the veteran's cervical spine 
disability had never been shown to have been manifested by 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees or a combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, so as to warrant a 
20 percent disability rating under either the former or 
current rating criteria.   As mentioned, flexion was limited, 
at its worst, to 45 degrees and the combined range of motion 
was 240 degrees upon examination in August 2002.  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent for the veteran's service-
connected cervical spine disability have not been met, prior 
to February 20, 2003, under either the former or current 
rating criteria.

As of February 20, 2003, the RO held that a 20 percent 
disability evaluation was warranted for the veteran's 
service-connected cervical spine disability.  In April 2004, 
the RO held that a 20 percent disability rating was warranted 
for the veteran's service-connected cervical spine disability 
due to forward flexion of the cervical spine limited to 30 
degrees or less.  The rating action was based upon the 
findings of a February 2004 VA examination. 


Upon VA examination in February 2004, there was no evidence 
of radiating pain on movement or muscle spasm.  There was 
tenderness to palpation.  Flexion was to 30 degrees.  
Extension was to 20 degrees, pain began at 10 degrees.  
Lateral bending was to 20 degrees, bilaterally.  Right 
rotation was to 60 degrees and left rotation was to 70 
degrees, pain began at 60 degrees.  The peripheral nerve and 
neurological examinations were within normal limits.  

Upon VA examination in August 2006, the veteran demonstrated 
improved range of motion of her cervical spine.  Flexion was 
to 45 degrees; extension was to 30 degrees; right lateral 
bending was to 35 degrees; and left lateral bending was to 30 
degrees.  Right rotation was to 70 degrees and left rotation 
was to 65 degrees.  All range of motion was accomplished 
without difficulty, complaint of pain, evidence of fatigue, 
incoordination, weakness, or lack of endurance with 
repetition.   There was no tenderness to palpation or 
evidence of muscle spasm.  The examiner concluded that there 
was no objective evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination or lack of 
endurance.   

With respect to Diagnostic Code 5292, the Board notes that to 
warrant a rating in excess of 20 percent, the evidence must 
show that the veteran's disability is productive of severe 
disability due to limitation of motion of the cervical spine. 
The aforementioned examination findings from February 2004 
and August2006 do not represent severe limitation of motion, 
nor were they described by the examiners as such.  Thus, the 
Board finds that the criteria for a rating in excess of 20 
percent under Diagnostic Code 5292, as in effect prior to 
September 26, 2003, have not been met.

Applying the facts in this case to the amended criteria set 
forth above, the Board also finds that the amended criteria 
for a rating in excess of 20 percent, as of February 20, 
2003, for the veteran's service-connected cervical spine 
disability have not been met.  Range of motion testing 
performed in February 2004 and August 2006 do not demonstrate 
that the veteran's cervical spine symptomatology fall within 
the criteria for a rating in excess of 20 percent.  The 
veteran's cervical spine disability has never been shown to 
have been manifested by ankylosis or forward flexion limited 
to 15 degrees or less.  Taking account the veteran's 
complaints of pain, in February 2004, the veteran's flexion 
was limited to 30 degrees and her combined range of motion 
was 200 degrees.  

The Board notes that the August 2006 VA examination findings 
would not warrant even a compensable evaluation under the 
amended due to the fact that the veteran exhibited forward 
flexion to 45 degrees and a combined range of motion of the 
cervical spine of 275 degrees; notwithstanding, the currently 
assigned 20 percent disability evaluation, as of February 20, 
2003, will be maintained.

In conclusion, an initial disability rating in excess of 10 
percent, prior to February 20, 2003, and a rating in excess 
of 20 percent thereafter, for service-connected cervical 
spine disability is denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent, prior to February 20, 2003, and a rating in excess 
of 20 percent thereafter, for service-connected cervical 
spine disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


